This cause comes here on appeal from the district court of Kay county, Okla., wherein plaintiff in error was plaintiff and defendant in error was defendant, and the parties will hereafter be referred to as plaintiff defendant.
Plaintiff commenced cause No. 12340 in the district court of Kay county, Okla., to recover certain taxes paid under protest involving the first half of certain taxes for the year 1926, paid under protest, and cause No. 12583 involves protested taxes for the second half of the year 1926, and upon trial in the district court were consolidated. On April 16, 1928, said causes were tried in the district court of Kay county and resulted in a judgment in favor of the defendant. Motion for new trial was filed and overruled, and within the time prescribed by law an appeal was filed in this court. On February 15, 1929, a stipulation signed by counsel for plaintiff and defendant was filed in this court wherein it was stipulated and agreed that this cause may simply be allowed to stand, pending in this court until the appeal in the case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., from the judgment of the Court of Tax Review of the state of Oklahoma, shall have been disposed of; and that it will not be necessary for either of the parties hereto to file briefs in this cause, but that said cause shall abide the result of the appeal in the said cause of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., 20099.
On April 9, 1929, the case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., was by this court affirmed, 136 Okla. 191, 276 P. 769. Where counsel enter into a stipulation that a cause pending in this court shall abide by the result of the appeal in another cause pending in this court, and if such stipulation appears to be fair, just, and reasonable, the same will be approved and judgment rendered according to said stipulation, upon final disposition of the other cause.
It appearing in this case that the stipulation of counsel filed February 15, 1929, in which it is agreed that this cause shall abide by the result of the appeal in said case of Missouri, Kansas  Texas Railway Company v. Excise Board of Washington County, Okla., is fair, just, and reasonable, said stipulation is approved and the judgment of the district court of Kay county in this cause is in all things affirmed.
MASON, C. J., LESTER, V. C. J., and CLARK, RILEY, HEFNER, CULLISON, and ANDREWS, JJ., concur.
HUNT, J., absent.